Exhibit 10.2

 

PLACEMENT AGENCY AGREEMENT

 

This Placement Agency Agreement (this “Agreement”) is made and entered into as
of February 7, 2005 (the “Effective Date”), by and between Intrusion Inc., a
Delaware corporation (the “Company”), and Stonegate Securities, Inc., a Texas
corporation (“Stonegate”).

 

WHEREAS, the Company desires to retain Stonegate as its non-exclusive placement
agent, and Stonegate is willing to act in such capacity, in each case subject to
the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and Stonegate (each a “Party” and collectively, the
“Parties”) hereby agree as follows:

 


1.                                      RETENTION OF STONEGATE; SCOPE OF
SERVICES.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE COMPANY HEREBY RETAINS STONEGATE TO ACT AS THE NON-EXCLUSIVE
PLACEMENT AGENT TO THE COMPANY DURING THE CONTRACT PERIOD (AS DEFINED IN
SECTION 2 BELOW), AND STONEGATE HEREBY AGREES TO BE SO RETAINED.

 


(B)                                 AS THE NON-EXCLUSIVE PLACEMENT AGENT TO THE
COMPANY, STONEGATE WILL HAVE THE NON-EXCLUSIVE RIGHT DURING THE CONTRACT PERIOD
TO IDENTIFY FOR THE COMPANY PROSPECTIVE ACCREDITED INVESTORS, AS SUCH TERM IS
DEFINED IN RULE 501 OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) (SUCH ACCREDITED INVESTORS BEING COLLECTIVELY, THE “PURCHASERS” AND EACH,
INDIVIDUALLY, A “PURCHASER”), IN ONE OR MORE PLACEMENT (EACH, A “PLACEMENT” AND
COLLECTIVELY, THE “PLACEMENTS”) OF EQUITY SECURITIES TO BE ISSUED BY THE
COMPANY, THE TYPE AND DOLLAR AMOUNT BEING AS MUTUALLY AGREED TO BY THE PARTIES
(THE “SECURITIES”).

 


(C)                                  TERMS OF THE PLACEMENTS SHALL BE AS SET
FORTH IN SUBSCRIPTION DOCUMENTS, INCLUDING ANY STOCK PURCHASE OR SUBSCRIPTION
AGREEMENT, ESCROW AGREEMENT, REGISTRATION RIGHTS AGREEMENT, WARRANT AGREEMENT
AND/OR OTHER DOCUMENTS TO BE EXECUTED AND DELIVERED IN CONNECTION WITH EACH
PLACEMENT (COLLECTIVELY, THE “SUBSCRIPTION DOCUMENTS”).  THE PLACEMENTS ARE
INTENDED TO BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), PURSUANT TO REGULATION D
(“REGULATION D”) OF THE RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION (THE “SEC”) PROMULGATED UNDER THE SECURITIES ACT.

 


(D)                                 STONEGATE WILL ACT ON A BEST EFFORTS BASIS
AND WILL HAVE NO OBLIGATION TO PURCHASE ANY OF THE SECURITIES OFFERED IN ANY
PLACEMENT. DURING THE CONTRACT PERIOD, STONEGATE SHALL HAVE THE NON-EXCLUSIVE
RIGHT TO ARRANGE FOR ALL SALES OF SECURITIES IN THE PLACEMENTS, INCLUDING
WITHOUT LIMITATION THE EXCLUSIVE RIGHT TO IDENTIFY POTENTIAL BUYERS FOR THE
SECURITIES.  ALL PURCHASERS AND SALES OF SECURITIES IN THE PLACEMENTS

 

1

--------------------------------------------------------------------------------


 

shall be subject to the approval of the Company, which approval may be withheld,
in whole or in part, in the Company’s sole discretion.

 


2.                                      CONTRACT PERIOD AND TERMINATION.

 


(A)                                  STONEGATE SHALL ACT AS THE COMPANY’S
NON-EXCLUSIVE PLACEMENT AGENT UNDER THIS AGREEMENT FOR A PERIOD COMMENCING ON
THE EFFECTIVE DATE, AND CONTINUING UNTIL TERMINATED BY EITHER PARTY UPON 10 DAYS
NOTICE TO THE OTHER PARTY (THE “CONTRACT PERIOD”).

 


(B)                                 UPON TERMINATION, NEITHER PARTY WILL HAVE
ANY FURTHER OBLIGATION UNDER THIS AGREEMENT, EXCEPT AS PROVIDED IN SECTIONS 5,
6, 7, 8, 9 AND 10 HEREOF.

 


3.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The company represents and warrants that it has full power and authority to
enter into this Agreement and to perform its obligations hereunder.  This
Agreement is enforceable against the Company in accordance with its terms,
subject to applicable laws governing bankruptcy, insolvency and creditors’
rights generally.  The Agreement does not conflict with, violate, cause a
default, right of termination, or acceleration (whether through the passage of
time or otherwise) under any contract, agreement, or understanding binding upon
the Company or any subsidiary of the Company.

 


4.                                      COVENANTS OF THE COMPANY.

 

The Company covenants and agrees as follows:

 


(A)                                  NEITHER THE COMPANY NOR ANY AFFILIATE OF
THE COMPANY (AS DEFINED IN RULE 501(B) OF THE SECURITIES ACT) WILL SELL, OFFER
FOR SALE OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY
SECURITY (AS DEFINED IN THE SECURITIES ACT) OF THE COMPANY WHICH WILL BE
INTEGRATED WITH THE SALE OF THE SECURITIES IN A MANNER WHICH WOULD REQUIRE THE
REGISTRATION UNDER THE SECURITIES ACT OF THE SECURITIES.

 


(B)                                 ANY AND ALL FILINGS AND DOCUMENTS REQUIRED
TO BE FILED IN CONNECTION WITH OR AS A RESULT OF THE PLACEMENTS PURSUANT TO
FEDERAL AND STATE SECURITIES LAWS ARE THE RESPONSIBILITY OF THE COMPANY AND WILL
BE FILED BY THE COMPANY, OTHER THAN NASD OR OTHER REGULATORY FILINGS REQUIRED TO
BE MADE BY STONEGATE OR A PARTICULAR PURCHASER, WHICH SHALL BE THE SOLE
OBLIGATION OF STONEGATE OR SUCH PURCHASER, AS APPLICABLE.

 


(C)                                  ANY PRESS RELEASE TO BE ISSUED BY THE
COMPANY ANNOUNCING OR REFERRING TO ANY PLACEMENT SHALL, AT THE REQUEST OF
STONEGATE, IDENTIFY STONEGATE AS THE PLACEMENT AGENT.  SUBJECT TO PRIOR REVIEW
OF THE COMPANY, STONEGATE SHALL BE PERMITTED TO PUBLISH A TOMBSTONE OR SIMILAR
ADVERTISEMENT UPON COMPLETION OF EACH PLACEMENT IDENTIFYING ITSELF AS THE
COMPANY’S PLACEMENT AGENT WITH RESPECT THERETO; PROVIDED, THAT EACH SUCH
ADVERTISEMENT DOES NOT CONSTITUTE A GENERAL SOLICITATION UNDER FEDERAL
SECURITIES LAWS AND OTHERWISE COMPLIES WITH THE REQUIREMENTS OF THE SECURITIES
ACT.  THIS AGREEMENT SHALL NOT BE FILED PUBLICLY BY THE COMPANY WITHOUT THE
PRIOR WRITTEN CONSENT OF STONEGATE, UNLESS REQUIRED BY APPLICABLE LAW OR
REGULATION.

 

2

--------------------------------------------------------------------------------


 


5.                                      FURNISHING OF COMPANY INFORMATION;
CONFIDENTIALITY.

 


(A)                                  IN CONNECTION WITH STONEGATE’S ACTIVITIES
HEREUNDER ON THE COMPANY’S BEHALF, THE COMPANY SHALL FURNISH STONEGATE WITH ALL
REASONABLE INFORMATION CONCERNING THE COMPANY AND ITS OPERATIONS THAT STONEGATE
DEEMS NECESSARY OR APPROPRIATE (THE “COMPANY INFORMATION”) AND SHALL PROVIDE
STONEGATE WITH REASONABLE ACCESS TO THE COMPANY’S BOOKS, RECORDS, OFFICERS,
DIRECTORS, EMPLOYEES, ACCOUNTANTS AND COUNSEL.  THE COMPANY ACKNOWLEDGES AND
AGREES THAT, IN RENDERING ITS SERVICES HEREUNDER, STONEGATE WILL BE USING AND
RELYING UPON THE COMPANY INFORMATION WITHOUT INDEPENDENT VERIFICATION THEREOF OR
INDEPENDENT APPRAISAL OF ANY OF THE COMPANY’S ASSETS AND MAY, IN ITS SOLE
DISCRETION, USE ADDITIONAL INFORMATION CONTAINED IN PUBLIC REPORTS OR OTHER
INFORMATION FURNISHED BY THE COMPANY OR THIRD PARTIES.

 


(B)                                 STONEGATE AGREES THAT THE COMPANY
INFORMATION WILL BE USED SOLELY FOR THE PURPOSE OF PERFORMING ITS SERVICES
HEREUNDER.  SUBJECT TO THE LIMITATIONS SET FORTH IN SUBSECTION (C) BELOW,
STONEGATE WILL KEEP THE COMPANY INFORMATION PROVIDED HEREUNDER CONFIDENTIAL AND
WILL NOT DISCLOSE SUCH COMPANY INFORMATION OR ANY PORTION THEREOF, EXCEPT (I) TO
A THIRD PARTY CONTACTED BY STONEGATE ON BEHALF OF, AND WITH THE PRIOR APPROVAL
OF, THE COMPANY PURSUANT HERETO WHO HAS AGREED TO BE BOUND BY A CONFIDENTIALITY
AGREEMENT SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY, OR (II) TO ANY
OTHER PERSON FOR WHICH THE COMPANY’S CONSENT TO DISCLOSE SUCH COMPANY
INFORMATION HAS BEEN OBTAINED.  FURTHER, STONEGATE ACKNOWLEDGES THAT CERTAIN
CONFIDENTIAL INFORMATION MAY CONSTITUTE MATERIAL NON-PUBLIC INFORMATION (AS
DEFINED IN REGULATION FD) AND AGREES TO, AND TO CAUSE ITS OFFICER, DIRECTORS,
EMPLOYEES AND AFFILIATES TO, REFRAIN FROM TRADING IN THE COMPANY’S COMMON STOCK
UNTIL SUCH INFORMATION IS MADE PUBLICLY AVAILABLE BY THE COMPANY.

 


(C)                                  STONEGATE’S CONFIDENTIALITY OBLIGATIONS
UNDER THIS AGREEMENT SHALL NOT APPLY TO ANY PORTION OF THE COMPANY INFORMATION
WHICH (I) AT THE TIME OF DISCLOSURE TO STONEGATE OR THEREAFTER IS GENERALLY
AVAILABLE TO AND KNOWN BY THE PUBLIC (OTHER THAN AS A RESULT OF A DISCLOSURE
DIRECTLY OR INDIRECTLY BY STONEGATE IN VIOLATION OF THIS AGREEMENT); (II) WAS
AVAILABLE TO STONEGATE ON A NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE
COMPANY, PROVIDED THAT SUCH SOURCE IS NOT AND WAS NOT BOUND BY A CONFIDENTIALITY
AGREEMENT WITH THE COMPANY; (III) HAS BEEN INDEPENDENTLY ACQUIRED OR DEVELOPED
BY STONEGATE WITHOUT VIOLATING ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT; OR
(IV) THE DISCLOSURE OF WHICH IS LEGALLY COMPELLED (WHETHER BY DEPOSITION,
INTERROGATORY, REQUEST FOR DOCUMENTS, SUBPOENA, CIVIL OR ADMINISTRATIVE
INVESTIGATIVE DEMAND OR OTHER SIMILAR PROCESS).  IN THE EVENT THAT STONEGATE
BECOMES LEGALLY COMPELLED TO DISCLOSE ANY OF THE COMPANY INFORMATION, STONEGATE
SHALL PROVIDE THE COMPANY WITH PROMPT PRIOR WRITTEN NOTICE OF SUCH REQUIREMENT
SO THAT THE COMPANY MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY
AND/OR WAIVE COMPLIANCE WITH THE TERMS OF THIS AGREEMENT.

 


(D)                                 THE OBLIGATIONS OF THE PARTIES UNDER THIS
SECTION 5 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT FOR 12 MONTHS.

 

3

--------------------------------------------------------------------------------


 


6.                                      FEES AND EXPENSES.

 


(A)                                  AS COMPENSATION FOR SERVICES RENDERED BY
STONEGATE IN CONNECTION WITH THE PLACEMENTS, THE COMPANY AGREES TO PAY STONEGATE
A FEE (THE “AGENCY FEE”) OF: (I) SIX PERCENT (6%) OF THE GROSS PROCEEDS FROM THE
SALE OF SECURITIES IN THE PLACEMENTS (ON A CUMULATIVE BASIS) TO PURCHASERS OTHER
THAN OFFICERS, DIRECTORS, EMPLOYEES OR AFFILIATES OF THE COMPANY OR THEIR
RESPECTIVE AFFILIATES OR ANY INDIVIDUALS WHO PARTICIPATE IN THE PLACEMENT AS A
RESULT OF AN INTRODUCTION FROM ANY SUCH PERSON (SUCH PURCHASERS, BEING
“QUALIFIED PURCHASERS”).  THE AGENCY FEE SHALL BE PAID IMMEDIATELY UPON THE
CLOSING OF EACH SALE OF SECURITIES BY THE COMPANY.

 


(B)                                 UPON EXECUTION OF THIS AGREEMENT BY THE
PARTIES, THE COMPANY SHALL DELIVER TO STONEGATE $5,000 AS A NON-ACCOUNTABLE AND
NON-REFUNDABLE EXPENSE ALLOWANCE TO COMPENSATE STONEGATE FOR ITS INITIAL
DILIGENCE EFFORTS, WHICH SUCH AMOUNT SHALL BE CREDITED AGAINST ANY AMOUNTS
PAYABLE TO STONEGATE PURSUANT TO SECTION 6(A).

 


(C)                                  THE COMPANY SHALL ALSO PROMPTLY REIMBURSE
STONEGATE FOR ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY STONEGATE AND
ITS DIRECTORS, OFFICERS AND EMPLOYEES IN CONNECTION WITH THE PERFORMANCE OF
STONEGATE’S SERVICES UNDER THIS AGREEMENT.  FOR THESE PURPOSES, “OUT-OF-POCKET
EXPENSES” SHALL INCLUDE, BUT NOT BE LIMITED TO LONG DISTANCE TELEPHONE,
FACSIMILE, COURIER, MAIL, SUPPLIES, TRAVEL AND SIMILAR EXPENSES.

 


(D)                                 UPON CLOSING OF THE PLACEMENT AND EXECUTION
AND DELIVERY OF EVIDENCE OF ITS STATUS AS AN ACCREDITED INVESTOR IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY AND ITS COUNSEL, THE COMPANY
AGREES TO ISSUE TO STONEGATE A SECURITIES PURCHASE WARRANT (THE
“REPRESENTATIVE’S WARRANT”) ENTITLING THE HOLDER(S) THEREOF TO PURCHASE AN
AMOUNT OF SECURITIES EQUAL TO SIX PERCENT (6%) OF THE TOTAL NUMBER OF SECURITIES
SOLD IN THE PLACEMENT TO QUALIFIED PURCHASERS.  THE REPRESENTATIVE’S WARRANT
SHALL BE EXERCISABLE FOR A PERIOD OF FIVE (5) YEARS AT AN EXERCISE PRICE PER
SHARE EQUAL TO 100% OF THE CLOSING PRICE PER SHARE ON THE DATE IMMEDIATELY
PRECEDING THE EXECUTION OF DEFINITIVE DOCUMENTS OF THE PRIVATE PLACEMENT.  THE
WARRANTS SHALL NOT BE EXERCISABLE UNTIL 6 MONTHS FROM THE DATE OF CLOSING OF THE
PLACEMENT.  THE REPRESENTATIVE’S WARRANT SHALL OTHERWISE BE SUBSTANTIALLY IN THE
FORM OF EXHIBIT A ATTACHED HERETO.

 


(E)                                  THE OBLIGATIONS OF THE PARTIES UNDER THIS
SECTION 6 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.

 


7.                                      INDEMNIFICATION.

 


(A)                                  THE COMPANY AGREES TO INDEMNIFY AND HOLD
STONEGATE HARMLESS FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (OR ACTIONS, INCLUDING SECURITYHOLDER ACTIONS, IN RESPECT THEREOF)
RELATED TO OR ARISING OUT OF STONEGATE’S ENGAGEMENT HEREUNDER OR ITS ROLE IN
CONNECTION HEREWITH, AND WILL REIMBURSE STONEGATE FOR ALL REASONABLE EXPENSES
(INCLUDING REASONABLE COSTS, EXPENSES, AWARDS AND COUNSEL FEES AND/OR JUDGMENTS)
AS THEY ARE INCURRED BY STONEGATE IN CONNECTION WITH INVESTIGATING, PREPARING
FOR OR DEFENDING ANY SUCH ACTION OR CLAIM, WHETHER OR NOT IN CONNECTION

 

4

--------------------------------------------------------------------------------


 


WITH PENDING OR THREATENED LITIGATION IN WHICH STONEGATE IS A PARTY.  THE
COMPANY WILL NOT, HOWEVER, BE RESPONSIBLE FOR ANY CLAIMS, LIABILITIES, LOSSES,
DAMAGES OR EXPENSES WHICH ARE FINALLY JUDICIALLY DETERMINED TO HAVE RESULTED
PRIMARILY FROM THE BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR
RECKLESS DISREGARD OF ITS OBLIGATIONS OR DUTIES OF OR BY STONEGATE OR ANY OF ITS
OFFICERS, DIRECTORS OR EMPLOYEES (COLLECTIVELY, “EXCLUDED CLAIMS”).  THE COMPANY
ALSO AGREES THAT STONEGATE SHALL NOT HAVE ANY LIABILITY TO THE COMPANY FOR OR IN
CONNECTION WITH SUCH ENGAGEMENT, EXCEPT FOR ANY SUCH LIABILITY FOR LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES INCURRED BY THE COMPANY THAT RESULT
PRIMARILY FROM AN EXCLUDED CLAIM.  IN THE EVENT THAT THE FOREGOING INDEMNITY IS
UNAVAILABLE (EXCEPT BY REASON OF AN EXCLUDED CLAIM), THEN THE COMPANY SHALL
CONTRIBUTE TO AMOUNTS PAID OR PAYABLE BY STONEGATE IN RESPECT OF ITS LOSSES,
CLAIMS, DAMAGES AND LIABILITIES IN SUCH PROPORTION AS APPROPRIATELY REFLECTS THE
RELATIVE BENEFITS RECEIVED BY, AND FAULT OF, THE COMPANY AND STONEGATE IN
CONNECTION WITH THE MATTERS AS TO WHICH SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES RELATE, AND OTHER EQUITABLE CONSIDERATIONS.  THE FOREGOING SHALL BE
IN ADDITION TO ANY RIGHTS THAT STONEGATE MAY HAVE AT COMMON LAW OR OTHERWISE AND
SHALL EXTEND UPON THE SAME TERMS TO AND INURE TO THE BENEFIT OF ANY DIRECTOR,
OFFICER, EMPLOYEE, AGENT OR CONTROLLING PERSON OF STONEGATE.  THE COMPANY HEREBY
CONSENTS TO PERSONAL JURISDICTION, SERVICE AND VENUE IN ANY COURT IN WHICH ANY
CLAIM WHICH IS SUBJECT TO THIS AGREEMENT IS BROUGHT AGAINST STONEGATE OR ANY
OTHER PERSON ENTITLED TO INDEMNIFICATION OR CONTRIBUTION UNDER THIS
SUBSECTION (A).

 


(B)                                 STONEGATE AGREES TO INDEMNIFY AND HOLD THE
COMPANY HARMLESS FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (OR ACTIONS, INCLUDING SECURITYHOLDER ACTIONS, IN RESPECT THEREOF)
WHICH ARE FINALLY JUDICIALLY DETERMINED TO HAVE RESULTED PRIMARILY FROM THE BAD
FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF STONEGATE, AND WILL REIMBURSE
THE COMPANY FOR ALL REASONABLE EXPENSES (INCLUDING REASONABLE COSTS, EXPENSES,
AWARDS AND COUNSEL FEES AND/OR JUDGMENTS) AS THEY ARE INCURRED BY THE COMPANY IN
CONNECTION WITH INVESTIGATING, PREPARING FOR OR DEFENDING ANY SUCH ACTION OR
CLAIM, WHETHER OR NOT IN CONNECTION WITH PENDING OR THREATENED LITIGATION IN
WHICH THE COMPANY IS A PARTY.  IN THE EVENT THAT THE FOREGOING INDEMNITY IS
UNAVAILABLE, THEN STONEGATE SHALL CONTRIBUTE TO AMOUNTS PAID OR PAYABLE BY THE
COMPANY IN RESPECT OF ITS LOSSES, CLAIMS, DAMAGES AND LIABILITIES IN SUCH
PROPORTION AS APPROPRIATELY REFLECTS THE RELATIVE BENEFITS RECEIVED BY, AND
FAULT OF, THE COMPANY AND STONEGATE IN CONNECTION WITH THE MATTERS AS TO WHICH
SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES RELATE, AND OTHER EQUITABLE
CONSIDERATIONS.  THE FOREGOING SHALL BE IN ADDITION TO ANY RIGHTS THAT THE
COMPANY MAY HAVE AT COMMON LAW OR OTHERWISE AND SHALL EXTEND UPON THE SAME TERMS
TO AND INURE TO THE BENEFIT OF ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT OR
CONTROLLING PERSON OF THE COMPANY.  STONEGATE HEREBY CONSENTS TO PERSONAL
JURISDICTION, SERVICE AND VENUE IN ANY COURT IN WHICH ANY CLAIM, WHICH IS
SUBJECT TO THIS AGREEMENT, IS BROUGHT AGAINST THE COMPANY OR ANY OTHER PERSON
ENTITLED TO INDEMNIFICATION OR CONTRIBUTION UNDER THIS SUBSECTION (B).

 


(C)                                  THE OBLIGATIONS OF THE PARTIES UNDER THIS
SECTION 7 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


8.                                      NON-CIRCUMVENTION.

 

The Company hereby agrees that, for a period of one year from the end of the
Contract Period or other termination of this Agreement, the Company will not
enter into any agreement, transaction or arrangement with any of Qualified
Purchasers (including their agents, principals and affiliates and the accounts
and funds which they manage or advise) which Stonegate has introduced, directly
or indirectly, to the Company pursuant to a meeting, telephone call, any written
communication, or by e mail, as Qualified Purchasers of the Securities in the
Placements (collectively, the “Stonegate Contacts”), regardless of whether a
transaction is consummated with such prospective purchasers, unless the Company
notifies Stonegate in writing of the agreement, transaction or arrangement, and
pays Stonegate a fee equal to the Agency Fee for securities of the Company sold
to Stonegate Contacts.

 


9.                                      GOVERNING LAW.

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS PROVISIONS
THEREOF.

 


10.                               ARBITRATION.

 

Stonegate and the Company will attempt to settle any claim or controversy
arising out of this Agreement through consultation and negotiation in good faith
and a spirit of mutual cooperation.  Any dispute which the parties cannot
resolve may then be submitted by either party to binding arbitration in Dallas,
Texas under the rules of the American Arbitration Association for resolution. 
Nothing in this paragraph will prevent either party from resorting to judicial
proceedings if (a) good faith efforts to resolve the dispute under these
procedures have been unsuccessful or (b) interim relief from a court is
necessary to prevent serious and irreparable injury.

 


11.                               NO WAIVER.

 

The failure or neglect of any party hereto to insist, in any one or more
instances, upon the strict performance of any of the terms or conditions of this
Agreement, or waiver by any party of strict performance of any of the terms or
conditions of this Agreement, shall not be construed as a waiver or
relinquishment in the future of such term or condition, but the same shall
continue in full force and effect.

 


12.                               SUCCESSORS AND ASSIGNS.

 

The benefits of this Agreement shall inure to the benefit of the Parties, their
respective successors, assigns and representatives, and the obligations and
liabilities assumed in this Agreement by the Parties shall be binding upon their
respective successors and assigns.  This Agreement may not be assigned by either
Party without the express written consent of the other Party, which consent
shall not be unreasonably withheld.

 

6

--------------------------------------------------------------------------------


 


13.                               NOTICES.

 

All notices and other communications required or permitted to be given under
this Agreement shall be in writing and shall be delivered personally or sent by
certified mail, return receipt requested, recognized overnight delivery service,
or facsimile as follows:

 

 

If to the Company:

 

Intrusion Inc.

1101 East Arapaho Road

Richardson, TX 75081

Facsimile: (972) – 234-1467

Attention: G. Ward Paxton, Chairman, CEO

 

 

If to Stonegate:

 

Stonegate Securities, Inc.

5940 Sherry Lane, Suite 410

Dallas, Texas 75225

Facsimile: (214) 987-1981

Attention: Scott Griffith, President

 

Either Party may change its address or facsimile number set forth above by
giving the other Party notice of such change in accordance with the provisions
of this Section 13. A notice shall be deemed given (a) if by personal delivery,
on the date of such delivery, (b) if by certified mail, on the date shown on the
applicable return receipt, (c) if by overnight delivery service, on the day
after the date delivered to the service, or (d) if by facsimile, on the date of
transmission.

 


14.                               NATURE OF RELATIONSHIP.

 

The Parties intend that Stonegate’s relationship to the Company and the
relationship of each director, officer, employee or agent of Stonegate to the
Company shall be that of an independent contractor and not as an employee of the
Company or an affiliate thereof.  Nothing contained in this Agreement shall
constitute or be construed to be or create a partnership or joint venture
between Stonegate and the Company or their respective successors or assigns. 
Neither Stonegate nor any director, officer, employee or agent of Stonegate
shall be considered to be an employee of the Company by virtue of the services
provided hereunder.

 


15.                               MISCELLANEOUS

 


(A)                                  STONEGATE RESERVES THE RIGHT TO SOLICIT THE
ASSISTANCE OF OUTSIDE DEALERS (“DEALERS”) TO ASSIST IN THE OFFER AND SALE OF THE
PLACEMENTS; PROVIDED, HOWEVER, (I) THAT ANY SUCH

 

7

--------------------------------------------------------------------------------


 


DEALERS AGREE IN WRITING TO BE BOUND BY THE TERMS OF THE APPLICABLE PLACEMENT
AND (II) NO SUCH ASSISTANCE SHALL CONSTITUTE A GENERAL SOLICITATION TO PURCHASE
THE COMPANY’S SECURITIES. IT IS UNDERSTOOD THAT STONEGATE, IN ITS SOLE
DISCRETION, SHALL BE ENTITLED TO PAY OVER TO ANY SUCH DEALERS ANY PORTION OF THE
COMPENSATION RECEIVED BY STONEGATE HEREUNDER.  THE COMPANY SHALL HAVE NO
FINANCIAL LIABILITY FOR ANY FEES OR EXPENSES OF ANY SUCH DEALERS.

 


16.                               CAPTIONS.

 

The Section titles herein are for reference purposes only and do not control or
affect the meaning or interpretation of any term or provision hereof.

 


17.                               AMENDMENTS.

 

No alteration, amendment, change or addition hereto shall be binding or
effective unless the same is set forth in a writing signed by a duly authorized
representative of each Party.

 


18.                               PARTIAL INVALIDITY.

 

If it is finally determined that any term or provision hereof is invalid or
unenforceable, (a) the remaining terms and provisions hereof shall be
unimpaired, and (b) the invalid or unenforceable term or provision shall be
replaced by a term or provision that is valid and enforceable and that comes as
close as possible to expressing the intention of the invalid or unenforceable
term or provision.

 


19.                               ENTIRE AGREEMENT.

 

This Agreement embodies the entire agreement and understanding of the Parties
and supersedes any and all prior agreements, arrangements and understandings
relating to the matters provided for herein.

 


20.                               COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, each of which shall
be an original, but all of which together shall be considered one and the same
agreement.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above by duly authorized representatives of the Company and Stonegate.

 

 

INTRUSION INC.

 

 

 

 

 

By:

/s/ G. Ward Paxton

 

 

Title:

President & CEO

 

 

 

 

 

 

STONEGATE SECURITIES, INC.

 

 

 

 

 

By:

/s/ Jesse Shelmire

 

 

Title:

Partner

 

 

9

--------------------------------------------------------------------------------